In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0809V
                                      Filed: July 1, 2016
                                        UNPUBLISHED
*********************************
KARL ZIMMERMAN,                                   *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Julia Wernett McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On July 30, 2015, Karl Zimmerman (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleged that he suffered an injury to his right
shoulder as a result of an influenza (“flu”) vaccine he received on October 15, 2012.
Petition at 1. On May 18, 2016, the undersigned issued a decision awarding
compensation to petitioner based on the parties’ stipulation. (ECF No. 23).

       On June 1, 2016, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 19). Petitioner requests attorneys’ fees in the amount of $14,388.00, and attorneys’
costs in the amount of $843.52, for a total amount of $15,231.52. Id. at 2. In
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses.

        On June 20, 2016, respondent filed a response to petitioner’s motion. (ECF No.
29). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Additionally, she “asserts that a reasonable amount for fees and
costs in the present case would fall between $11,000.00 to $14,000.00,” citing a number
of “similarly-postured SIRVA” cases. Id. at 3.

       On June 22, 2016, petitioner filed a reply. (ECF No. 30). Petitioner argues that
respondent has provided “no precise objections” but only a range that “is predicated on
similar cases and her ‘experience litigating Vaccine Act claims.’ ” Id. at 2-4. Petitioner
includes a list of the attorneys’ fees and costs awarded petitioner’s counsel in his last 15
SIRVA cases. Id. at 3.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable.

       Petitioner requests additional attorneys’ fees in the amount of $1,265.00 (4.6
hours of time) for preparing the reply. Id. at 5. Petitioner states that her counsel was
“required to expend 4.6 hours to review respondent’s response, perform research on
the cases cited by respondent, and draft the instant reply.” Id. The undersigned finds
the request for additional hours spent preparing the reply to be reasonable in this case
and awards the full amount requested for preparation of the reply brief, $1,265.00.3
Thus, the total amount awarded for attorneys’ fees and costs is $16,496.52.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $16,496.52,4 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Muller Brazil, LLP.
3
 The undersigned may reduce the attorneys’ fees sought for additional filings of a similar reply in other
cases.
4
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                     2
        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    3